In an action, inter alia, to recover damages for fraud, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated December 16, 1998, as granted that branch of the motion of the defendants Samuel Ginsburg, Martin Ginsburg, and Ginsburg & Ginsburg which was for summary judgment dismissing the complaint insofar as asserted against Ginsburg & Ginsburg.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiffs appeal from so much of the order of the Supreme Court, Westchester County, dated December 16, 1998, as granted that branch of the motion of the defendants Samuel Ginsburg, Martin Ginsburg, and Ginsburg & Ginsburg which was for summary judgment dismissing the complaint insofar as asserted against Ginsburg & Ginsburg must be dismissed. That part of the order was superseded by so much of an order of the same court entered May 21, 1999, as, upon granting re-argument, adhered to the determination granting summary judgment dismissing the complaint insofar as asserted against Ginsburg & Ginsburg (see, Rosenbaum v Boulder Ridge Homeowners Assn., 276AD2d615 [decidedherewith]). Ritter, J. P., Sullivan, Krausman and Goldstein, JJ., concur.